2018 UT App 83



               THE UTAH COURT OF APPEALS

   STATE OF UTAH, IN THE INTEREST OF E.A., N.L., E.L., AND J.L.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.


                              S.A.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                      Per Curiam Opinion
                       No. 20180060-CA
                       Filed May 3, 2018

      Third District Juvenile Court, Salt Lake Department
             The Honorable Kimberly K. Hornak
                          No. 1106080

         Christopher M. Ault and Anthony M. Saunders,
                    Attorneys for Appellant
         Sean D. Reyes, Carol L.C. Verdoia, and John M.
               Peterson, Attorneys for Appellee
                Martha Pierce, Guardian ad Litem

 Before JUDGES DAVID N. MORTENSEN, DIANA HAGEN, and RYAN
                         M. HARRIS.

PER CURIAM:

¶1     S.A. (Mother) appeals the juvenile court’s order
terminating her parental rights. Mother asserts that the juvenile
court erred in finding multiple grounds for termination based
solely on Mother’s failure to complete the requirements of her
service plan. Because the juvenile court’s termination order is
inadequate to demonstrate grounds for termination and the
evidence presented at trial was insufficient to support the
                             In re E.A.


juvenile court’s conclusion that termination is warranted, the
juvenile court’s order is reversed.

¶2     Whether a parent’s rights should be terminated is a mixed
question of law and fact. In re B.R., 2007 UT 82, ¶ 12, 171 P.3d
435. The ultimate conclusion that a parent is unfit or that other
grounds for termination have been established is a legal
question, “but such decisions rely heavily on the juvenile court’s
assessment and weighing of the facts in any given case.” Id.
Because of the factually intense nature of parental termination
proceedings, “the juvenile court’s decision should be afforded a
high degree of deference.” Id. Accordingly, to overturn a juvenile
court’s decision, it must be “against the clear weight of the
evidence.” Id. “When a foundation for the [juvenile] court’s
decision exists in the evidence, an appellate court may not
engage in a reweighing of the evidence.” Id.

¶3      “It has long been the law in this state that conclusions of
law must be predicated upon and find support in the findings of
fact[.]” Gillmor v. Wright, 850 P.2d 431, 436 (Utah 1993). “In
considering whether to terminate parental rights—and to permit
meaningful appellate review of the [juvenile] court’s ultimate
determination—the [juvenile] court’s findings must be
sufficiently detailed and include enough subsidiary facts to
clearly show the evidence upon which they are grounded.” In re
adoption of A.M.O., 2014 UT App 171, ¶ 19, 332 P.3d 372 (citation
and internal quotation marks omitted). Here, because the
juvenile court’s findings “provide no insight into the evidentiary
basis” for its decision, the findings are inadequate. Id. ¶ 22
(citation and internal quotation marks omitted).

¶4      The juvenile court’s termination order consists largely of a
recitation of the procedural history of the case and prior minute
entries from various hearings. Those paragraphs provide no
insight into the evidentiary basis to support grounds for
termination. The procedural recitation shows that Mother was



20180060-CA                     2                 2018 UT App 83
                             In re E.A.


ordered to participate in therapy multiple times. But there is no
presentation of any underlying evidence to indicate the reason
for the orders or to support the termination of Mother’s parental
rights.

¶5     The primary focus of the termination order is that Mother
did not comply with her service plan, specifically in failing to
engage meaningfully in individual therapy as required by the
recited prior court orders. However, there are no subsidiary
factual findings regarding Mother’s psychological evaluation,
diagnosis, follow-up recommendations, or level of impairment
due to mental health issues. Nor are there any facts setting out
how Mother’s mental illness actually affected the children or
impacted Mother’s ability to care for them. In determining
whether a parent is unfit, a juvenile court must consider whether
the parent suffers from a mental illness “that renders the parent
unable to care for the immediate and continuing physical or
emotional needs of the child for extended periods of time.” Utah
Code Ann. § 78A-6-508(2)(a) (LexisNexis Supp. 2017). The mere
presence of a mental illness does not, without more, render a
parent unfit. There are no factual findings that support a
determination that Mother’s mental illness rendered her unable
to care for her children.

¶6      The juvenile court’s additional findings of fact primarily
indicate that Mother failed to produce evidence at trial to
support her own claims of pursuing therapy, taking appropriate
medication, and obtaining suitable housing for her children.
“While the petitioner bears the ultimate burden of proving the
grounds for termination by clear and convincing evidence, once
evidence is presented that would justify termination, the burden
shifts to the parent to persuade the court that the petitioner had
not established grounds for termination by clear and convincing
evidence.” In re K.J., 2013 UT App 237, ¶ 26, 327 P.3d 1203
(quotation simplified). Accordingly, in some circumstances, a
juvenile court is justified in requiring a parent to offer evidence,



20180060-CA                     3                 2018 UT App 83
                            In re E.A.


including supporting documentation. However, in this case,
there was not sufficient evidence presented to shift the burden to
Mother. As a result, the findings about Mother’s lack of
documentation to confirm her testimony are insufficient to
support termination of her parental rights.

¶7     There may be situations where a court’s “findings could
be adequately supported by the evidence but nevertheless
insufficiently detailed to disclose the steps by which the judge
reached his or her conclusions.” In re K.F., 2009 UT 4, ¶ 62, 201
P.3d 985 (citation and internal quotation marks omitted). The
current case is not one of those situations. The transcript of the
termination of parental rights trial is the primary evidentiary
record before this court. After review of the transcript, it is
apparent that there is a lack of evidence to support the
termination of Mother’s parental rights.

¶8     The juvenile court has been involved with Mother’s case
for more than one year and has had access to more information
regarding Mother’s service plan and compliance, including the
service plan, evaluations, comments from parties, and reports
from caseworkers regarding the children’s situation and
progress. With that additional information, the juvenile court
may have identified concerns and may have believed that
termination of Mother’s parental rights is warranted. But, an
appellate court’s “power of review is strictly limited to the
record presented on appeal.” In re adoption of A.M.O., 2014 UT
App 171, ¶ 12 (citation and internal quotation marks omitted).
Here, the record lacks sufficient information to support the
juvenile court’s decision.

¶9     Neither the service plan nor Mother’s psychological
evaluation were offered into evidence at trial. There was no
testimony about how Mother’s mental illness affected her ability
to parent. There was no testimony from a caseworker regarding
the children’s physical or emotional condition when removed or



20180060-CA                     4               2018 UT App 83
                            In re E.A.


any progress since that time. Although there was testimony that
Mother missed as many as a dozen visits, there was no
testimony about how that affected the children. To the contrary,
the therapist who supervised Mother’s most recent visits
testified that Mother’s interactions with the children were
appropriate and healthy. The therapist also stated that the main
concern for the children’s safety was not Mother but Father, who
had relinquished his rights to the children before trial.

¶10 Additionally, the juvenile court’s finding that housing
remained an issue is against the weight of the evidence. Mother
testified about her current housing and her ability to obtain a
larger space if the children were returned. The caseworker
testified that a prior caseworker had found the housing likely
appropriate and that a walk-through would be needed closer to
the time of transition. The State conceded in closing argument
that housing was no longer an issue. There was no real dispute
at trial that Mother had both a job and housing.

¶11 The State and the Guardian ad Litem argue that Mother’s
failure to comply with her service plan was not the sole basis for
the termination of her parental rights, but rather was evidence of
failure of parental adjustment and was sufficient to warrant
termination of Mother’s parental rights. Failure of parental
adjustment “means that a parent . . . [is] unable or unwilling
within a reasonable time to substantially correct the
circumstances, conduct, or conditions that led to placement of
[the children] outside of their home,” even after receiving
reunification services. Utah Code Ann. § 78A-6-502(2)
(LexisNexis 2012). In Mother’s case, the circumstances of the
children’s removal, as stated in the adjudication order and the
termination order, were that Father left the children unattended,
that when law enforcement came the officers determined Mother
was unable to care for the children at that time, and that the
home was below minimum standards. Mother now has housing
and employment and was released from the requirement to test



20180060-CA                    5                2018 UT App 83
                            In re E.A.


for illicit substances that may have contributed to non-
supervision early in the case. Although the service plan
apparently included a mental health component, as previously
noted, there was no evidence presented to connect Mother’s
mental health issues with either the removal or the ongoing
status of the children. As a result, Mother’s failure to comply
with the service plan on its own does not support a
determination of failure of parental adjustment, nor does it
support other grounds for termination. See Utah Code Ann.
§ 78A-6-507(2).

¶12 In sum, the juvenile court’s termination order is
inadequate to support termination because it lacks sufficient
subsidiary facts that lead to and support the juvenile court’s
decision. Furthermore, the evidentiary record developed at trial
is insufficient to support the termination order. Accordingly, the
order terminating Mother’s parental rights is reversed and this
matter is remanded for further proceedings.




20180060-CA                     6               2018 UT App 83